DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 7, 15-17, 20, 21, 23, 24 and 27-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest an IC having a FinFET comprising, along with other recited claim limitations, a contiguous conductive layer having a first portion on the gate oxide layer and a second portion on the field plating oxide layer and at least a portion of the first side, at least a portion of the second side, and at least a portion of the third side of the drift region as amended on 7/8/2022 and as argued on pages 9-11 of the remarks filed on 7/8/2022. Claims 3, 4, 7 and 28-31 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 15, prior art failed to disclose or fairly suggest an IC having a FinFET comprising, along with other recited claim limitations, a contiguous conductive layer having a first portion on the gate oxide layer and a second portion on the field plating oxide layer and at least a portion of the first side, at least a portion of the second side, and at least a portion of the third side of the drift region as amended on 7/8/2022 and as argued on pages 9-11 of the remarks filed on 7/8/2022. Claims 16, 17, 20 and 32-35 depend from claim 15 and hence are allowed for the same reason therein. 
Regarding Claim 21, prior art failed to disclose or fairly suggest an IC having a FinFET comprising, along with other recited claim limitations, a contiguous conductive layer having a first portion on the gate oxide layer and a second portion on the field plating oxide layer and at least a portion of the first side, at least a portion of the second side, and at least a portion of the third side of the drift region as amended on 7/8/2022 and as argued on pages 9-11 of the remarks filed on 7/8/2022. Claims 23, 24, 27 and 36-39 depend from claim 21 and hence are allowed for the same reason therein. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/13/2022